IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JANET VELLEFF,

             Appellant,

 v.                                                   Case No. 5D17-591

THOMAS KARL VELLEFF,

           Appellee.
________________________________/

Opinion filed February 2, 2018

Non-Final Appeal from the Circuit
Court for Volusia County,
Elizabeth A. Blackburn, Judge.

Steven J. Guardiano, Daytona Beach, for
Appellant.

Jason M. Gordon, Cocoa Beach, for
Appellee.


PER CURIAM.

      Janet Velleff (“Former Wife”) appeals the order entered by the trial court

terminating the alimony payments made to her by Thomas Karl Velleff (“Former

Husband”). Former Wife raises two arguments, contending that the trial court erred in:

1) denying her motion for attorney’s fees without holding a separate evidentiary hearing

on the matter and 2) misinterpreting the alimony provisions of the parties’ marital

settlement agreement (“MSA”). Because Former Wife failed to preserve her argument
regarding attorney’s fees and the record does not demonstrate that the trial court erred,

we affirm as to the first issue without further discussion.

       The second issue turns on whether the MSA provided for lump sum alimony or

permanent periodic alimony. “When possible, courts should give effect to each provision

of a written instrument in order to ascertain the true meaning of the instrument.” Inter-

Active Servs., Inc. v. Heathrow Master Ass’n, 721 So. 2d 433, 435 (Fla. 5th DCA 1998).

The MSA provided in pertinent part that Former Husband “shall either pay the Wife the

sum of $400,000.00 as lump sum alimony or start paying permanent periodic alimony of

$4,000.00 per month.” Former Husband had the option of making one or more $100,000

payments, each of which would “reduce the monthly amount of permanent periodic

alimony by $1,000.00 per month.”1 Former Husband chose to make monthly payments

rather than pay an initial lump sum and did not avail himself of the provision allowing him

to reduce his periodic payments.

       We conclude that, when all the provisions of the MSA are considered, the intent of

the parties was to establish permanent periodic alimony. See Avellone v. Avellone, 951
So. 2d 80, 83 (Fla. 1st DCA 2007) (“A court must not isolate a single term or group of

words and read that part in isolation. . . . Rather, the goal is to arrive at a reasonable

interpretation of the text of the entire agreement in order to accomplish the agreement’s

stated meaning and purpose.”). The MSA appears to have been structured with the intent

of incentivizing Former Husband to make large lump sum payments as an alternative to



       1 The MSA also specified that “[i]t is further understood and agreed that the
Husband shall not receive any credit toward the $400,000.00 for the monthly alimony
payments made by the Husband unless the Wife remarries, at which time the Husband
shall continue to make monthly payment[s] until he has paid $400,00[0].00 from the date
of Wife’s remarriage.”


                                              2
paying monthly permanent periodic alimony. “The language should be read in a manner

that will actually accomplish, rather than defeat, that intended purpose.” Vyfvinkel v.

Vyfvinkel, 135 So. 3d 384, 386 (Fla. 5th DCA 2014).

      Because the MSA established permanent periodic alimony rather than lump sum

alimony, the trial court erred in holding that Former Husband had fulfilled his alimony

obligation. We accordingly reverse the trial court’s order terminating Former Husband’s

alimony obligation to Former Wife and remand for further proceedings consistent with this

opinion.


      AFFIRMED in part; REVERSED in part; REMANDED.

SAWAYA, EVANDER and EISNAUGLE, JJ., concur.




                                           3